Title: From George Washington to Warner Lewis, 19 December 1788
From: Washington, George
To: Lewis, Warner



Dear Sir,
Mount Vernon December 19th 88

As it has happened that the only mode by which a pretty considerable

debt whh is due to me, can be discharged with any convenience to the Estate that owes it, is to receive a small tract of Land in Gloucester County and I believe not far from you in payment; May I take the liberty of requesting the favor of you to give me your opinion of its worth with a short detail of the quality of the Soil growth thereon—proportion and sort of Woodland to that which is cleared—Improvements (if any)—with the advantages and disadvantages attending its local situation.
The following description of it I have had from the Gentleman who wishes me to take it.
Of two evils which present themselves to my view in the present case namely to distress a worthy family, or take Land whh I do not want in lieu of Money which I really do want I prefer the latter—The Gentleman thinks worth £1000. For a farthing less than it is worth, I do not desire to possess it: but I wish this to be ascertained by a disinterested Gentleman in whoes Judgment I can confide—for this reason I appeal to you without offering an apology for the trouble it must necessarily give you to comply with my request.
Butler says “every thing is worth what it will fetch”—but in these times of scarcity every thing will not fetch what it is worth—and it is for that reason I have asked your opinion respecting the latter—to which I pray you to add to what amount you conceive it would be rented, for as to selling, I presume it is entirely out of the question I mean for cash at the sum fixed for or it would not have been offered to me, it being well known to the present proprietor that to take the land is solely to accommodate the Estate for which he acts. With very great esteem and regard I am Dr Sir Yr Most Obedt Hble Servant

Go: Washington

